

117 HR 5087 IH: Laughlin/Bullhead International Airport Land Conveyance Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5087IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to convey certain Federal land located in Mohave County, Arizona, to Mohave County, Arizona, for public purposes of use by the Mohave County Airport Authority.1.Short titleThis Act may be cited as the Laughlin/Bullhead International Airport Land Conveyance Act.2.Land conveyance, Mohave County, Arizona(a)Land conveyance requiredIf, not later than 90 days after the date of the enactment of this Act, the County submits a written request to the Secretary requesting that Federal land be conveyed to the County, the Secretary shall, not later than 1 year after receiving such written request, convey to the County, all right, title, and interest of the United States in and to the Federal land, subject to valid existing rights.(b)Map; survey(1)Availability of mapThe Map shall be kept on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(2)Minor errorsThe Secretary may correct any minor errors in the Map and legal description of the Federal land.(3)SurveyThe exact acreage and legal description of the Federal land shall be determined by a survey satisfactory to the Secretary.(c)Terms and Conditions(1)Consideration; quitclaim deedThe conveyance of the Federal land to the County under subsection (a) shall be made without consideration and by quitclaim deed.(2)CostsThe Secretary shall require the County to pay all costs associated with the conveyance of the Federal land under subsection (a) as a condition of such conveyance.(3)UseThe Federal land conveyed to the County under subsection (a) shall be used only for public purposes by the Mohave County Airport Authority.(d)DefinitionsIn this section:(1)CountyThe term County means the Mohave County, Arizona.(2)Federal landThe term Federal land means the approximately 10 acres of Federal land under the administrative jurisdiction of the Bureau of Land Management identified on the Map, and any improvements on such land.(3)MapThe term Map means the map entitled Laughlin/Bullhead International Airport, Mohave County, AZ and dated July 26, 2021.(4)SecretaryThe term Secretary means the Secretary of the Interior.